department of the treasury internal_revenue_service washington d c number info release date uil no date the honorable michael bilirakis member u s house of representatives rayburn house office building washington d c dear congressman bilirakis i am responding to your date letter on behalf of your constituent mr mr is concerned about the additional costs of electronically filing an income_tax return i understand his concerns about the costs and his desire for the internal_revenue_service irs to provide this service to taxpayers directly through our web site however the irs restructuring and reform act of rra98 encourages us to partner with the private sector to improve these services but not to provide them directly to taxpayers as a result of rra98 several irs e-file partners are offering free or low-cost tax preparation including downloading software and free electronic_filing for individual taxpayers some partners offer these services for business taxpayers as well for a description of the services our partners are providing please visit our web site at http www irs gov and click on electronic services thank you for your comments and suggestions regarding electronic_filing we appreciate your interest in our electronic_filing program if you have further comments or concerns please contact elizabeth kaye at sincerely by james c gibbons chief branch administrative provisions and judicial practice division procedure and administration
